103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Charles LURIA, Debtor.Charles LURIA, Plaintiff-Appellant,v.CRESTAR BANK, Defendant-Appellee,Scott D. FIELD, Chapter 11 Trustee, Intervenor,OFFICE OF THE UNITED STATES TRUSTEE, Party-in-interest.In re Charles LURIA, Debtor.Charles LURIA, Plaintiff-Appellee,v.CRESTAR BANK, Defendant-Appellant,Scott D. FIELD, Chapter 11 Trustee, Intervenor,OFFICE OF THE UNITED STATES TRUSTEE, Party-in-interest.
Nos. 95-2689, 95-2780.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1996.Decided Dec. 18, 1996.

Charles Luria, Appellant Pro Se.  Bradley R. Duncan, HUNTON & WILLIAMS, McLean, Virginia, for Appellee.  Ward Baldwin Coe, III, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Intervenor.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
Charles Luria and Crestar Bank appeal from the district court's order affirming the bankruptcy court's decision that payments Luria received from a consulting agreement were includable in the bankruptcy estate and that Crestar was barred from asserting an interest in those payments.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Luria v. Crestar Bank, Nos.  CA-95-240-PJM;  BK-94-12553-DK (D.Md. Aug. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED